DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 05/09/2022 are acknowledged and entered.

Claims 1, 6-26, and 28 were pending.  In the amendment as filed, applicants have amended claim 1.  No claims have been cancelled and/or added.  Therefore, claims 1, 6-26, and 28 are currently pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (Claims 1 and 6-25) in the reply filed on 05/09/2022 is acknowledged.  The elected invention is as follows: “Applicant hereby elects Group I, i.e., claims 1 and 6-25 drawn to a product, without traverse”.

Claims 26 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022.

Additionally, it is relevant to note that in regards to the rejoinder of the method claims
(i.e. Claims 26 and 28) as discussed in the previous Office action, applicant is reminded in
order to retain the right to rejoinder the process claims should be amended during prosecution to
require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder (see e.g. MPEP § 821.04(b); para. 7, bridging pgs. 5 and 6 of the Office action mailed
on 02/09/2022).

Applicant’s election of species for a type of compound in the reply filed on 05/09/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected species is as follows: “Applicant hereby elects the species of Compound KAC-034: 
    PNG
    media_image1.png
    173
    301
    media_image1.png
    Greyscale
”.  That is the elected species is the compound claimed in instant claim 10.

Claims 7, 8, and 11-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022.

It is relevant to note that applicant’s elected species (i.e. the compound as claimed by instant claim 10) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2):
If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).

Accordingly, claims 1, 6, 9, 10, 24, and 25 are under consideration in this Office Action
Priority
This present application is a 371 of PCT/US2019/019936 that was filed on 02/28/2019.  PCT/US2019/019936 claims priority to provisional application 62/636,831 that was filed on 02/28/2018.  Therefore, this application has an effective filing date of 02/28/2018 for prior art searches.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagara et al. (US Patent 8,791,125 B2).
For claims 1, 6, and 9, Sagara et al. disclose compound 172a (
    PNG
    media_image2.png
    172
    297
    media_image2.png
    Greyscale
) (see col. 209 on pg. 106).  This compound anticipates the chemical structure of instant claim 1, where R1 is a pyridinyl substituted with one C1-6 alkyl that is substituted with on hydroxyl; R2 is C1-6 alkyl; R3 is O; R1 is NR7R8; and R7 and R8 each are independently H or substituted phenyl as recited by instant claim 6.  This compound anticipates the compound 
    PNG
    media_image3.png
    177
    338
    media_image3.png
    Greyscale
 as recited by instant claim 9. 
For claims 1, 6, and 24, Sagara et al. disclose compound 172a (
    PNG
    media_image2.png
    172
    297
    media_image2.png
    Greyscale
) (see col. 209 on pg. 106).  This compound anticipates the chemical structure of instant claim 1, where R1 is a pyridinyl substituted with one C1-6 alkyl that is substituted with on hydroxyl; R2 is C1-6 alkyl; R3 is O; R1 is NR7R8; and R7 and R8 each are independently H or substituted phenyl as recited by instant claim 6.  Sagara et al. also disclose a pharmaceutical composition to be administered parenterally where the compound is an active ingredient (col. 47, lines 8-18).  The type of pharmaceutical form includes in a form of a preliminarily dissolved solution, or in a form of powder per se or powder associated with a suitable carrier (additive) which is dissolved at the time of use (col. 47, lines 20-25).
Therefore, the compound and composition of Sagara et al. do anticipate the instant claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sagara et al. (US Patent 8,791,125 B2).
For 1, 6, 24, and 25, Sagara et al. disclose compound 172a (
    PNG
    media_image2.png
    172
    297
    media_image2.png
    Greyscale
) (see col. 209 on pg. 106).  This compound anticipates the chemical structure of instant claim 1, where R1 is a pyridinyl substituted with one C1-6 alkyl that is substituted with on hydroxyl; R2 is C1-6 alkyl; R3 is O; R1 is NR7R8; and R7 and R8 each are independently H or substituted phenyl as recited by instant claim 6.  Sagara et al. also disclose a pharmaceutical composition to be administered parenterally where the compound is an active ingredient (col. 47, lines 8-18).  The type of pharmaceutical form includes in a form of a preliminarily dissolved solution, or in a form of powder per se or powder associated with a suitable carrier (additive) which is dissolved at the time of use (col. 47, lines 20-25).
The teachings of Sagara et al. differ from the presently claimed invention as follows:
While Sagara et al. do not explicitly disclose that a kit would include a container as recited by instant claim 25, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include a container in the kit of Sagara et al. in order to hold and store the compound(s)/active agent(s).  A person of ordinary skill in the art would have been motivated to do so because including a container in a pharmaceutical kit is a well-understood, routine, and conventional activity for those in the field of pharmaceuticals.  See Remington: The Science and Practice of Pharmacy (21st Edition, 2005, see especially pgs. 809- 813; A copy has not been provided because the book is too large and it is publicly accessible at any libraries); Guth et al. (US Patent 4,658,957); and Brenneman (US 5,466,220).  Thus, in view of art recognized knowledge, there would have been a reasonable expectation of success that the kit of Sagara et al. would include a container.
While Sagara et al. do not explicitly disclose that a kit would include “prescribing information for the composition” as recited by instant claim 25, this limitation is directed to a printed matter, which is not given any patentable weight because neither the instant claim 25 nor the present specification provide any type of factual evidence that there is a functional relationship between the claimed printed matter and the claimed pharmaceutical composition.  As recognized by MPEP § 2111.05(I)(A):
To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87, 217 USPQ at 405.

Therefore, the teachings of Sagara et al. do render the invention of the instant claims prima facie obvious.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020